Citation Nr: 1722462	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  17-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Esquire.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from April 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida, granting service connection for PTSD and assigning an initial rating of 30 percent, effective February 8, 2013.  Thereafter, in a December 2016 rating decision, the RO increased the initial rating to 50 percent and granted an earlier effective date of March 1, 2012.

As discussed in greater detail below, the Board notes that the record raises the issue of entitlement to a TDIU, to include on an extraschedular basis.  Such a claim has not been developed by the RO.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See, Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was received by VA on March 1, 2012.

2.  From March 1, 2012 forward, the Veteran's PTSD has manifested by nightmares, flashbacks, memory loss, sleep impairment, hypervigilance, impaired impulse control, unprovoked irritability with outbursts of anger, difficulty concentrating, depressed mood, and anxiety.

3.  From March 1, 2012 forward, the combined effects of the Veteran's mental disorder and service-connected hearing disability prevented him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for service-connected PTSD have been met from March 1, 2012 forward.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for TDIU have been met from March 1, 2012 forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Veteran has specifically asked for an initial rating of 70 percent for PTSD, and the Board is granting in full the benefit sought on appeal.  See the July 9, 2015 Appellate Brief from the Veteran's Attorney.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Increased Rating Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See, Vasquez-Claudio, 713 F.3d 112, 116-117.  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 118.

In addition to PTSD, the Veteran is also diagnosed with recurrent depression, Diagnostic Codes 9433, but is not service connected for that disability.  Nevertheless, when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.10.

The Veteran contends he is entitled to an increased initial rating in excess of 50%.  

The Veteran was afforded a VA examination in April 2012 and was diagnosed with adjustment disorder with depressed mood.  The examiner noted the Veteran's level of occupation and social impairment as being occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted the following symptoms:  depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner remarked that the Veteran endorsed many symptoms consistent with PTSD including nightmares, intrusive thoughts, exaggerated startle response and avoidance, which the examiner related to the Veteran's service in Korea.  

The Veteran's daughter submitted a statement in February 2013, asserting that the Veteran has suffered from depression for as long as she can remember and been prescribed antidepressants for a very long time.  She further stated the Veteran's wife always helped him cope with social situations until she died in 2007 and that she was now helping him "take care of all matters that require communication with the outside world."

An April 2012 VA psychiatric consult notes the Veteran reported having military related dreams three to four times a week and no "going out as much as [his] daughter wants [him] to."  Though the Veteran stated that his tinnitus was the reason he didn't go out, he also reported feeling easily frustrated, irritable at times, poor sleep, poor appetite, anergia, feeling helpless and feeling guilty about being a bother to others.  The examiner noted that the Veteran "is more concerned with "not being a bother to anyone" than he is in addressing his symptoms" and further noted that the Veteran was positive for vegetative depression symptoms.  

A November 2013 VA psychology note shows the Veteran reported chronic mood problems since his combat experiences in Korea.  The Veteran reported that upon returning from the war he "could not enjoy people and activities the same way he had previously."  The Veteran reported poor sleep and physically acting out dreams during his sleep, intrusive thoughts, feeling "jolted" back to war memories by certain smells, increased irritability, and being easily startled and always "looking out" for something to happen around him.  The examiner noted the following symptoms: sleep problems; irritability; trauma symptoms; and depressed mood.  

At a January 2014 VA PTSD consult, the Veteran reported problems with concentration, being easily startled, hypervigilance with a constant feeling that something bad is about to happen and two to four nightmares per week.  Upon examination, the examiner noted the following symptoms:  recurrent, involuntary, and intrusive distressing memories of Korea; recurrent distressing dreams related to Korea (it was noted that the Veteran's daughter has heard the Veteran scream in his sleep); dissociative reactions where the Veteran feels he is back in Korea; marked physiological reactions to internal or external cues that symbolize or resemble and aspect of the traumatic events; avoidance or efforts to avoid external reminders; persistent negative emotional state; irritable behavior and angry outbursts; hypervigilance; and sleep disturbance.

The Veteran was afforded a VA PTSD examination in August 2014.  The Veteran was diagnosed with PTSD that co-exists with depression and overlap in symptoms.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that the PTSD was caused by or related to the Veteran's military service and that the depression is more likely than not associated with the PTSD.  The examiner noted the following symptoms for rating purposes:  depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The examiner also noted recurrent, intrusive thoughts and distressing dreams, intense, prolonged psychological distress at exposure to external or internal cues, avoidance or avoidance efforts and exaggerated startle response. 

In May 2016, the Veteran's daughter submitted a statement with a journal.  She asserted that the Veteran will not go anywhere without her, including medical visits, and that he is easily angered which leads to swearing, throwing or breaking things "for little or no reason."  She further stated that the Veteran is easily panicked by loud noises and that the panic is followed by rage.  She then stated that the Veteran screams at night and is "standing there ready to attack" when she checks on him.  It was further reported that the Veteran gets depressed and "shuts down", doesn't show interest in family or friends and becomes frustrated when people don't understand what he is trying to say, and can become verbally abusive with strangers.  Finally, she advised that the Veteran has made comments about driving off a bridge.

The Journal submitted by the Veteran's daughter details the Veteran's behavior from December 20, 2016, through February 3, 2017.  It is replete with instances of the very becoming angry and verbally abusing strangers.  

Considering the totality of the evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 70 percent rating for the appeal period.  See 38 C.F.R. § 4.7.  The April 2012 VA examination notes the Veteran being in a state of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively and having difficulty in adapting to stressful relationships.  The November 2013 VA psychological note notes the Veteran being "jolted" back to war memories by certain smells.  The January 2014 VA PTSD consult notes the Veteran experiencing dissociative reactions where he feels as though he is back in Korea and experiences irritability with angry outbursts.  Finally, the Veteran's daughter has made statements regarding numerous angry outbursts from her father, to include verbally abusing strangers.  The Board finds that the evidence is at least in equipoise and the benefit of the doubt must be given to the Veteran.  As such, the Board finds that an initial rating of 70 percent, but no higher, for the Veteran's PTSD is warranted.

As noted above, in this case, the Veteran has specifically asked for an initial rating of 70 percent for PTSD, and the Board is granting in full the benefit sought on appeal.  As such, consideration of a higher rating is not for application.  

	(CONTINUED ON NEXT PAGE)



TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is currently service connected for PTSD (70 percent, as of this decision), bilateral hearing loss (20 percent), and tinnitus (ten percent), and, as of this decision, has a combined rating of 80 percent from March 1, 2012, the date of the Veteran's original claim for PTSD.  Since the Veteran has a three disabilities with one rated at 70 percent and with a combined rating of 80 percent for the entire period on appeal, the threshold requirements of TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Turning to the next step, TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also, Van Hoose, 4 Vet. App. at 363.

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training.  In this case, the Veteran has been unemployed since approximately 1992, prior to which he worked as an engineer for 45 years.  No other employment outside of engineering is of record.  The Veteran has a four year engineering degree and no other training is of record.

The April 2012 and August 2014 VA examinations both note the Veteran's level of occupation and social impairment as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's PTSD symptoms included difficulty in establishing and maintaining effective work and social relationships, as well as difficulty adapting to stressful circumstances, including a work or a work like setting.  

The January 2014 VA PTSD consult noted the Veteran having irritable behavior and angry outbursts.  Additionally, the Veteran's daughter submitted statements noting the Veteran's being easily angered with outbursts of throwing or destroying objects and being verbally abusive to strangers, as well as the Veteran's unwillingness to go anywhere without her.  The Board notes that the record shows the Veteran's daughter was a constant presence at the Veteran's VA appointments.

The period for which the Veteran is being considered for TDIU is from March 1, 2012 forward. Here, in weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in his prior field or in another profession or field due to the symptoms associated with his PTSD, bilateral hearing loss, and tinnitus.  Specifically, the Veteran's above described symptoms of irritability and angry outbursts around others, and in particular, verbal abuse towards strangers, would interfere with his ability to work with others.  As such, entitlement to TDIU is warranted from the date of his original claim, March 1, 2012 forward.

ORDER

An increased initial rating of 70 percent for PTSD is granted, subject to the rules governing the award of monetary benefits.

TDIU is granted from March 1, 2012, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


